1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, 
the at least one first layer encloses the antenna layer at least partially as set forth in claim 9;
the at least one third layer is a cover layer that encloses the at least one antenna layer, the at least one first layer, and the at least one second layer at least partially (cl. 14);
asymmetrical first and second layer as claimed in cl. 17; note that fig. 4 does not show second layers 120a;120b as described in para 0075; reference numeral 131 are also pointing to two different elements;
must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The disclosure is objected to because of the following informalities: In para 0061, “third layer 110a, 110b should be ---third layer 130a, 130b---.
Appropriate correction is required.

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



In claim 13, there is no antecedent basis for “the spacer layer”; perhaps applicant intends to change the dependency to claim 12.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak et al. (DE 10 2017 210 420 A1) or USPGPUB 2018/0372816).
As to claims 1,18, Nowak discloses a magnetic resonance (MR) local coil comprising at least one antenna layer e.g. 6; at least one first layer e.g. 2; at least one second layer e.g. 7; at least one third layer e.g. 5 (see para 0068; fig. 17); and at least one MR antenna arranged on the at least one antenna layer 6, wherein the at least one first layer 2 is arranged between the at least one antenna layer 6 and the at least one second layer 7, and wherein the at least one second layer 7 is arranged between the at least one first layer 2 and the at least one third layer 5 (see figs. 1;17).









    PNG
    media_image1.png
    284
    595
    media_image1.png
    Greyscale


As to claims 2,19, Nowak discloses a magnetic resonance (MR) local coil wherein the layers can be arranged on both sides of the at least one antenna layer (see e.g. para 0069).
As to claims 3,20, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one first layer, the at least one second layer, and the at least one third layer are flexible at least in certain sections (see e.g. paras 0007,0009).
As to claim 4, Nowak discloses a magnetic resonance (MR) local coil wherein the at least layer is allowed for displacement (see e.g. para 0030).


As to claims 5-6, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one antenna layer 6 has no fixed connection to the at least one first layer 2 (fig. 12).
As to claims 7,8, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one antenna layer comprises at least one component (see e.g. para 0061-0062).
As to claims 9-11, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one first layer encloses the antenna layer at least partially or completely (see e.g. figs. 1,17).
As to claims 12,13, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one second layer is a spacer layer 7 configured to provide a predefined minimum clearance between the at least one MR antenna 6 and an exterior of the MR local coil (see e.g. fig. 17; Abstract).
As to claims 14-15, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one third layer is a cover layer and encloses other layers partially or completely (see e.g. Fig. 17).

As to claim 16, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one third layer is elastic (See paras 0007,0009).
As to claim 17, Nowak discloses a magnetic resonance (MR) local coil wherein the at least one first layer 2, the at least one second layer 7, or the at least one first layer 2 and the at least one second layer 7 are configured as asymmetric relative to the antenna layer 6 (see e.g. fig. 18).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Biber (US 2013/0249559) discloses multilayer cushion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858